Bichardson, Judge:
The merchandise at bar, consisting of wood salad bowls, was classified in liquidation under item 203.30, TSUS, as other compression-modified or densified wood, whether or not im*131pregnated with, synthetic resin, and articles of such wood, at the duty rate of 13.9 cents per pound plus 11 per centum ad valorem as modified in T.D. 68-9. It is claimed by the plaintiff-importer that the merchandise should be classified under item 206.97, TSUS, as other household utensils and parts thereof, not specially provided for, of wood other than mahogany, at the duty rate of 11.5 fer centwn ad valorem as modified in T.D. 68-9.
In its complaint plaintiff alleges, among other things, that the subject merchandise consists of salad bowls of wood other than mahogany which are not of compression-modified or densified wood and are not specially provided for in the tariff schedules, and that said merchandise is similar in all material respects to the merchandise the subject of Treasury Decision 71-179(14), Bureau of Customs letter dated June 15,1971,481.39, and further, requests that judgment issue directing the district director to reliquidate the involved entry under item 206.97, TSUS.
In Treasury Decision 71-179(14) cited in the complaint the Bureau of Customs ruled, among other things, that salad bowls consisting of the mixing bowl and individual bowls (12 inches and 6 inches in diameter, respectively) composed of woven wood-veneers bound together with synthetic plastic materials and formed by heat and pressure are classifiable under the provision for household utensils not specially provided for, of wood, according to species of wood, in item 206.95 or 206.97, TSUS. In the instant case the defendant admits that the merchandise at bar is similar in all material respects to the merchandise the subject of the said Treasury Decision 71-179(14), and that the subject merchandise consists of salad bowls of wood other than mahogany which are not of compression-modified or densified wood and are not specially provided for in the tariff schedules. Consequently, since the pleadings fail to raise any triable issue in the case the necessity for further proceedings in this action is obviated.
Plaintiff’s claim for classification of the subject merchandise under item 206.97, TSUS, at the duty rate of 11.5 per centwn ad valorem is sustained. Judgment will be entered herein accordingly.